PER CURIAM.
Without committing this court to the propositions that the letter of the Stevenson Contract Company to the disbursing agent constituted, under the evidence, an assignment of the contractor’s claim against the gov- . ernment for the money then due on final estimate, and that as an assignment it was absolutely void or only voidable under sections 3477 and 3737, Rev. St. ' (U. S. Comp. St. 1901, pp. 2320, 2507), we hold that the Circuit Court had jurisdiction, and that the case was well ruled and correctly decided in regard to the equities involved. The decree of the Circuit Court is affirmed.